--------------------------------------------------------------------------------

Exhibit 10.1




COSI, INC.
Debtor-In-Possession (DIP) Financing Term Sheet1
NON-BINDING TERM SHEET


The terms set forth in this preliminary term sheet (this “Term Sheet”) are being
provided as part of a comprehensive proposal, each element of which is
consideration for the other elements and an integral aspect of the proposed DIP
Facility (as defined below). This Term Sheet is an indication of interest in
principle only, and not a commitment by any DIP Lender (as defined below) to
contract to lend or to lend and, as such, this proposal is not binding on the
DIP Lenders or the Loan Parties. This Term Sheet is not meant to be, nor shall
it be construed as, an attempt to describe all of, or the specific phrasing for,
the provisions of the definitive documentation governing the DIP Facility (the
“DIP Facility Documentation”). Rather, this Term Sheet is intended only to
outline certain key terms to be included in or otherwise consistent with, and
subject to the terms of, DIP Facility Documentation acceptable to each DIP
Lender, and it is in no way intended to be a substitute for DIP Facility
Documentation duly executed by the DIP Lenders and the Loan Parties.


DIP Facility
Secured super-priority debtor-in-possession multiple-draw term credit facility
(the “DIP Facility”).
   
DIP Facility Size
Up to $4,100,000 maximum commitment (the “DIP Facility Commitment”) to be funded
in accordance with the DIP Facility Documentation and the Budget (as defined
below).
 
Amounts repaid in respect of principal under the DIP Facility may not be
re-borrowed.
 
Until the entry of the Final DIP Order (as defined below), a maximum of
$1,800,000 will be available under the DIP Facility.
   
Targeted Petition Date
No later than September 28, 2016 (the “Petition Date”).
   
Parent Borrower
Cosi, Inc. (the “Parent Borrower”).
   
Subsidiary Borrowers
Hearthstone Partners LLC, Hearthstone Associates, LLC, Xando Cosi Maryland,
Inc., Cosi Sandwich Bar, Inc. and all other subsidiaries of the Parent Borrower
(the “Subsidiary Borrowers”, and, together with the Parent Borrower, the “Loan
Parties” and each a “Loan Party”). All loans and other obligations of the Loan
Parties under the DIP Facility, including, without limitation, principal,
interest, fees and expenses, (the “DIP Obligations”) shall be joint and several
direct primary obligations of each of the Loan Parties.




--------------------------------------------------------------------------------

1 Final DIP Facility Documentation will contain additional terms and provisions
not inconsistent with the terms and provisions of this Term Sheet.
1

--------------------------------------------------------------------------------

DIP Lenders
AB Opportunity Fund LLC (“AB Opportunity”), AB Value Partners, L.P. (“AB Value”)
and one or more entities affiliated with MILFAM II L.P.  (“Milfam” and, together
with AB Opportunity and AB Value, the “DIP Lenders”) or any other lender entity
designated by AB Opportunity, AB Value or Milfam.  Intercreditor arrangements,
including determination of required lenders for purposes of amendments, actions
etc. to be set forth in the DIP Facility Documentation.  The commitment of the
DIP Lenders shall be a several and not joint obligation of the DIP Lenders,
allocated 1/3 to AB Opportunity and AB Value and 2/3 to Milfam.
   
Bankruptcy Case
A Chapter 11 case covering all of the Loan Parties (the “Chapter 11 Case”) to be
filed and maintained in the United States Bankruptcy Court for the District of
[Massachusetts] (the “Bankruptcy Court”).
   
Effective Date of DIP Facility
Upon entry of Interim DIP Order (as defined below) (the “Effective Date”).
   
Priority
Super-priority administrative claim of the DIP Lenders against the Loan Parties.
 
Super-priority senior lien, pursuant to section 364(d) of the Bankruptcy Code,
against all assets of the Loan Parties, whether real or personal, including
postpetition assets, subject only to the Carve-Out Expenses (as defined below).
   
Maturity Date
The earliest of (“Maturity Date”): (i) the closing of a sale of all or a
substantial part of the assets of the Loan Parties; or (ii) the three-month
anniversary of the Effective Date; or (iii) the occurrence and declaration of an
Event of Default (as defined below) under, and as defined in, the DIP Facility
Documentation.
   
Amortization
None.
   
Repayment
The Loan Parties may repay the DIP Obligations, in whole or in part, at any time
without premium or penalty (other than payment of the Exit Fee described below).
On the Maturity Date, all DIP Obligations shall be repaid in full, together with
accrued interest and the Exit Fee. Proceeds from the sale of assets out of the
ordinary course of business will also be applied to the payment of the DIP
Obligations.



2

--------------------------------------------------------------------------------

Existing Notes
Existing secured promissory notes from the Parent Borrower to AB Opportunity, AB
Value and Milfam (the “Existing Lenders”) in the original aggregate principal
amount of $7,500,000 (the “Existing Notes”).2  The Existing Notes are currently
secured by all assets of each of the Loan Parties other than Hearthstone
Partners, LLC.
   
Existing Notes Adequate Protection
As part of the DIP Orders (as defined below), the obligations of the Existing
Lenders under the Existing Notes shall be acknowledged, affirmed and validated
by the estates, subject to any action commenced by any creditors of the Loan
Parties that obtain standing to pursue such action no later than 150 days after
the Petition Date.  The estates and the Existing Lenders shall reserve all
rights with respect to extent, priority, avoidability and validity of liens on
the assets of the Loan parties securing the Existing Notes, including liens on
trademarks.  The Existing Lenders under the Existing Notes will receive
replacement liens on all assets of the Loan Parties (excluding Avoidance Actions
(as defined below)) and superpriority claims under section 507(b) of the
Bankruptcy Code to the extent of any diminution in the value of their
collateral, including the use of cash collateral, which replacement liens and
claims shall be senior to all other liens and claims, subject only to the liens
and claims in favor of the DIP Lenders and any Existing Liens (as defined below)
as of the Petition Date, and subject to the Liens being valid and not being
avoided.
   
Budget
A thirteen-week budget to be approved by the DIP Lenders with respect to
revenues, expenses and capital expenditures (if any) of the Loan Parties, which
shall provide only for the payment of necessary cash operating expenses of the
Loan Parties and necessary non-deferrable capital expenditures, including with
respect to professionals fees and expenses, and excluding any intercompany
payments or allocations (the “Budget”). An updated Budget for each successive
four-week period (or other time approved by the DIP Lenders) shall be provided
to the DIP Lenders not less than two weeks prior to the end of the time period
covered by the then-effective Budget, and shall be effective upon approval by
the DIP Lenders. The Budget will include a schedule of timing and amount of
projected draws under the DIP Facility.
 
There shall be an immediate Event of Default if: (i) total operating
disbursements of the Loan Parties for any rolling time period of the Budget from
the Effective Date to the end of such time period shall have exceeded the total
disbursements allowed in the Budget for such rolling period by more than 15% (a
“Disbursement Deficiency”); (ii) total operating disbursements of the Loan
Parties for any single line item3 in the Budget for any weekly time period
(other than rents) is exceeded by the greater of 30 or $100,000, or for any
trailing three week period greater than 15%; (iii) total rent expenses for any
month shall exceed $1,000,000; and (iv) for any weekly period, sales in stores
that are not subject to a rejection motion shall fall below the budgeted sales
in such stores by greater than 10%; and (v) total payments in respect of
prepetition claims to critical vendors pursuant to a critical vendor order (if
court authority is sought and obtained) exceeds $100,000.  The Loan Parties
shall not incur any capital expenditures other than ordinary maintenance and
repair.




--------------------------------------------------------------------------------

2 For information, the Existing Notes are as follows: AB Value, AB Opportunity
($2,000,000), AB Value ($500,000) and MILFAM ($5,000,000)
3 The line item categories under Operating Disbursements are: (1) Total Labor,
Taxes and Benefits; (2) COGS; (3) Sales Tax; (4) Rents; (5) Repairs and
Maintenance; (6) Utilities and (7) General & Administrative.
3

--------------------------------------------------------------------------------

Use of Proceeds
The DIP Facility Commitment will be available to the Loan Parties for general
corporate expenditures and funding operations during a 363 Sale Process (as
defined below) toward consummation of a Section 363 Sale (as defined below) in
accordance with the DIP Facility Documentation and the Budget.
 
No proceeds from the DIP Facility and no cash collateral (including the
Carve-Out Expenses), may be used in connection with (a) the modification, stay,
or amendment of the DIP Orders without the consent of the DIP Lenders or (b) any
litigation, proceeding or adverse action against, or challenge to the claims,
rights or liens of, the DIP Lenders or the Existing Lenders.
   
Interest Rate
12% per annum, payable in arrears on the Maturity Date.
 
Default rate of 3.00% above the otherwise-applicable rate of interest rate,
payable on demand upon the occurrence of an Event of Default.
   
Facility Fee
3.00 % of committed amount under DIP Facility to be fully earned on the
Effective Date and payable on the Maturity Date.
 

 
4

--------------------------------------------------------------------------------

Exit Fee
3.00 % of all principal amounts repaid under the DIP Facility, payable on
earlier of the date such amounts are repaid and the Maturity Date.
   
Collateral
Pursuant to Sections 364(c) and (d) of the Bankruptcy Code, all DIP Obligations
will be secured by security interests in all of the Loan Parties and their
bankruptcy estates present and future assets (the “DIP Collateral”), whether
real or personal, and including proceeds, causes of action and rights in respect
of avoidance actions under Section 549 of the Bankruptcy Code, but excluding
proceeds, causes of action and rights in respect of avoidance actions under
sections 544, 547, and 548 of the Bankruptcy Code (“Avoidance Actions”).  The
Collateral shall include all property of the Loan Parties that is not subject to
a security interest or lien as of the Petition Date and all property of the Loan
Parties that is covered by a security interest or lien as of the Petition Date.
Such liens on the Collateral will be valid, enforceable and perfected
first-priority priming liens and security interests, with priority over any and
all prepetition or postpetition liens, security interests and other interests
and shall be subject and only to (i) the Carve-Out Expenses and (ii) valid and
perfected liens in existence as of the Petition Date to the extent not avoided
(“Existing Liens”). The DIP Lenders shall also have superpriority administrative
expense claims under section 364(c)(1) of the Bankruptcy Code against the Loan
Parties for the amount of all DIP Obligations, subject only to the Carve-Out
Expenses. No person other than the DIP Lenders shall have a lien on the
Collateral, except for (i) the liens of the Existing Lenders under the Existing
Notes (including adequate protection liens) and (ii) Existing Liens.
 
Notwithstanding the foregoing, in the event of any default and the occurrence of
the Maturity Date, the DIP Lenders shall be entitled, in their discretion, to
seek recovery against the assets of Hearthstone Partners LLC before seeking
recovery against any other Loan Party.
   
Conditions Precedent for effectiveness of DIP Facility and each funding
The DIP Facility Documentation shall contain conditions to the effectiveness of
the DIP Facility that are customary and appropriate for financings of this type
and for this transaction in particular, including, without limitation, the
following:
 
(a)   the DIP Lenders shall have completed their due diligence prior to the
Petition Date with results they deem satisfactory;
 
(b)   the Bankruptcy Court shall have approved the DIP Facility on an interim
basis no later than September 30, 2016 (the “Interim DIP Order”) and, on a final
basis no later than October 28, 2016 (the “Final DIP Order” and, collectively
with the Interim DIP Order, the “DIP Orders”), which orders will be in form and
substance acceptable to the DIP Lenders and the Existing Lenders in their sole
and absolute discretion;
 



5

--------------------------------------------------------------------------------

 
 
(c)   the DIP Orders shall be subject to the Budget;
 
(d)   each borrowing under the DIP Facility shall be consistent with the most
recently approved Budget subject to any variances as permitted by the DIP
Facility Documentation;
 
(e)   the DIP Orders shall be acceptable to the DIP Lenders and shall include
provisions relating to the DIP Facility that are customary for such facilities
and other provisions acceptable to the DIP Lenders and to the Existing Lenders
under the Existing Notes with respect to adequate protection and other
appropriate provisions;
 
(f)   the DIP Facility Documentation, in form and substance satisfactory to the
DIP Lenders, shall have been executed and delivered by all parties thereto;
 
(g)  all first day motions filed by the Loan Parties (including critical vendor
motion (if any) and motion for the rejection of leases; it being understood that
in order to, among other things, minimize administrative expenses, the Loan
Parties will file a motion to reject certain burdensome leases on first day of
case with the determination of such stores to be reasonably acceptable to the
DIP Lenders) and all first day orders entered on the docket of the Bankruptcy
Court shall be satisfactory to the DIP Lenders;
 
(h)  no default or Event of Default under the DIP Facility shall have occurred
and be continuing; and
 
(i)   other conditions to be determined by the DIP Lenders after due diligence
and further discussions with the Parent Borrower.
   
Covenants
The DIP Facility Documentation shall contain affirmative and negative covenants
and reporting requirements that are customary and appropriate for financings of
this type and for this transaction in particular, including, without limitation,
the following:
 
(a)   reasonable access to financial, operational and other information relating
to the Loan Parties and close consultation with the DIP Lenders regarding the
363 Sale Process and progress as to Sale Milestones (as defined below)
including, without limitation, weekly updates on all data received from
franchisees;
 



6

--------------------------------------------------------------------------------

 
 
(b)  weekly cash flow updates and weekly conference calls between the DIP
Lenders and the CRO;
 
(c)   compliance with the Budget;
 
(d)  operating covenants regarding revenues in accordance with the Budget;
 
(e)  consultation with DIP Lenders regarding material motions and proceedings in
the case, including with respect to rejection or assumption of leases;
 
(f)   the Loan Parties shall continually consult with DIP Lenders as to the 363
Sale Process (as defined below);
 
(g)  the Loan Parties shall enter into a stalking horse agreement (“Stalking
Horse Agreement”) with an entity selected by the DIP Lenders (“Stalking Horse
Purchaser”) no later than October 7, 2016.
 
(h)   Bidding procedures related to 363 Sale Process shall be reasonably
acceptable to the DIP Lenders.
 
(i)    The Loan Parties may not close any owned store with positive cash flows
on a trailing twelve-month basis without the prior written approval of the DIP
Lenders;
 
(j)    the Loan Parties shall file a motion to reject all stores with a negative
cash flow on a trailing twelve-month basis, unless otherwise agreed to by the
DIP Lenders;
 
(k)  the Loan Parties shall retain a chief restructuring officer (“CRO”)
acceptable to the DIP Lenders no later than 10 days following the Petition Date.
 
(l)   other covenants to be determined by the DIP Lenders after due diligence
and further discussions with the Parent Borrower, including customary covenants
on such matters as incurrence of debt, liens, affiliate transactions and
restricted payments.
 



7

--------------------------------------------------------------------------------

363 Sale Process and Sale Milestones
It is anticipated that the Debtors will commence a process (the “363 Sale
Process”) on or immediately following the Petition Date to solicit bids and
conduct a sale to one or more third party(ies) of substantially all of the
assets of the Loan Parties (including all cash, accounts receivable, investment
property, inventory, intellectual property, general intangibles, contracts and
leases specifically assumed, and equipment free and clear of all claims and
interests (except for claims specifically assumed) prior to the Final Maturity
Date pursuant to Section 363 of the Bankruptcy Code (“Section 363 Sale”).  In
connection with such 363 Sale Process, it is anticipated that the DIP Lenders or
their designees will serve as the Stalking Horse Purchaser under the Stalking
Horse Agreement for a purchase price of approximately $6,800,000, which will
consist of (i) a credit bid of all DIP Obligations (assumed for illustrative
purposes to be $4,100,000) including, all principal, interest, fees and other
obligations owing under the DIP Documentation, (ii) amounts to cure assumed
leases in an estimated amount of $1,500,000 and (iii) a cash amount to the
estate paid upon closing of $1,200,000, to be allocated to the assets pursuant
to the Stalking Horse Agreement.  The Stalking Horse Agreement will contain
bidding procedures acceptable to the Stalking Horse Purchaser, including,
without limitation, (i) payment of a break-up fee in the amount of (x) $315,000
plus (y) expenses incurred by the Stalking Horse Purchaser in the amount not to
exceed $150,000, (together, the “Break-Up Protection”) payable upon and earned
in the event of a termination by the Stalking Horse Purchaser because the
Debtors select an alternative transaction, (ii) a minimum overbid of $7,365,000
for alternative bids, (iii) a requirement that alternative bids to be qualified
will not have any due diligence, financing or other conditions and be no less
favorable to the estates than the terms of the Stalking Horse Agreement, (iv)
bids to be submitted no later than November 14, 2016 with an auction to be held
(if there are alternative qualified bids) no later than November 18, 2016, and
(v) an open auction process with full opportunity for Stalking Horse Purchaser
to raise its bid and include as a credit the Breakup Protection in any
subsequent bids, and (vi) the Debtors consulting with the Stalking Horse
Purchaser concerning alternative bids and the selection of the highest and best
transaction.  Although the Existing Lenders will not credit bid the Existing
Notes in connection with a 363 Sale, the Existing Lenders retain and fully
reserve all other rights in connection with any such sale including its rights
to object to any sale and its rights as a secured lender, including in respect
of its liens on the trademarks, and its claims under the Existing Notes;
provided, however that the Existing Lender’s lien will not attach to $400,000 in
sale proceeds to which it would otherwise attach.  The DIP Facility is being
provided by the DIP Lender in reliance upon the promulgation and consummation of
the 363 Sale Process.
 
In connection with the 363 Sale Process, the DIP Facility Documentation and DIP
Orders will contain milestones and other covenants related to the 363 Sale
Process including the following milestones (“Sale Milestones”) which may be
modified by the DIP Lenders in their sole discretion: (i) filing with the
Bankruptcy Court no later than October 3, 2016 of a sale motion seeking approval
of the 363 Sale Process and bidding protections for the Stalking Horse
Purchaser, (ii) execution of a Stalking Horse Agreement with the DIP Lenders as
the Stalking Horse Purchaser no later than October 7, 2016, (iv) entry of order
relating to bidding procedures no later than October 14, 2016, (v) entry of
order(s) approving transactions relating to the sale of all or substantially all
of the assets of the Debtors no later than November 22, 2016 and (vi) closing of
transactions relating to sale of all or substantially all of the assets of the
Debtors no later than November 28, 2016.
 



8

--------------------------------------------------------------------------------

Events of Default
The DIP Facility Documentation shall contain Events of Default that are
customary and appropriate (including with respect to notice and grace periods
where appropriate and customary) for financings of this type and for this
transaction in particular, including, without limitation, the following:
 
(a)   as set forth under the heading “Budget” above;
 
(b)  customary bankruptcy events of default, including conversion or dismissal
of case, appointment of trustee or examiner;
 
(c)   change of venue of case from the District of Massachusetts;
 
(d)  reversal or modification of any of the DIP Orders without the consent of
the DIP Lenders;
 
(e)   granting of relief from the stay to any creditor in respect of any
Collateral;
 
(f)   other breaches of covenants, subject to customary grace periods and cure
periods if applicable;
 
(g)  the Loan Parties shall propose a plan of reorganization that: (i) does not
contemplate the full cash repayment of the DIP Facility on the effective date of
thereof (which date shall be prior to the Maturity Date); or (ii) is not
otherwise reasonably acceptable to the DIP Lenders;
 
(h)   three business days after termination of the Stalking Horse Agreement,
entering into a definitive agreement for the sale of a substantial part of the
Loan Parties’ assets to a purchaser other than the Stalking Horse Bidder, or
withdrawing the sale motion for or otherwise materially altering the 363 Sale
Process;
 
(i)    challenge by Debtors to liens or claims of Existing Lenders or the DIP
Lenders;
 
(j)    failure to achieve Sale Milestones;
 
(k)   payment defaults;
 
(l)    occurrence of any event following Petition Date that causes or could
reasonably be expected to have a material adverse effect on the business,
operations, financial condition, assets, properties, liabilities, cash flows, or
prospects of the Loan Parties or the success of the 363 Sale Process; and
 
(m)  other Events of Default to be determined by the DIP Lenders after due
diligence and further discussions with the Parent Borrower.
 



9

--------------------------------------------------------------------------------

Remedies
During the continuance of an Event of Default, any DIP Lender may decline to
make further loans or extensions of credit and/or may determine to declare a
“Termination Event”.  Three business days following the declaration of a
Termination Event, unless enjoined by the Bankruptcy Court solely based on a
finding that no Termination Event has occurred, the DIP Lenders may exercise all
remedies under applicable bankruptcy and/or non-bankruptcy law with respect to
the Collateral, and the automatic stay shall not apply to any such remedies,
including, at the option of the DIP Lenders, requiring the Loan Parties to
implement and cooperate in a sale of all or a portion of the assets of the Loan
Parties pursuant to Section 363 of the Bankruptcy Code.
   
Carve-Out Expenses
The DIP Lenders’ liens and administrative claims shall be subject to the prior
payment of the Carve-Out Expenses.
 
“Carve-Out Expenses” shall mean: (i) allowed, accrued, but unpaid professional
fees of the Loan Parties and one official committee of creditors (i.e. the
Committee) for all of the Loan Parties consistent with and not in excess of the
amounts included in the Budget in respect of professional fees that have been
incurred prior to the occurrence of an Event of Default; (ii) allowed, accrued
but unpaid professional fees and expenses incurred by the Loan Parties
consistent with and not in excess of the Budget which are incurred after the
declaration of an Event of Default in an aggregate amount not to exceed $75,000;
and (iii) fees payable to the U.S. trustee pursuant to 28 U.S.C. § 1930 and to
the clerk of the Bankruptcy Court; provided, however, that the Carve-Out
Expenses shall not include: (a) any other claims that are or may be senior to or
pari passu with any of the Carve-Out Expenses; (b) any fees or expenses of a
Chapter 7 trustee; (c) any fees or disbursements arising after the conversion of
the Chapter 11 Case to a Chapter 7 case; (d) any fees or disbursements related
to the investigation of, preparation for, or commencement or prosecution of
investigation of prepetition secured claims (provided that the Carve-Out
Expenses will allow the payment of $10,000 to the Committee for the purposes of
reviewing the liens and claims of the Existing Notes; or (e) any fees or
disbursements related to any challenge or objection to the debt or collateral
position of the DIP Lenders or the terms of the DIP Facility, or hindering or
delaying the DIP Lenders’ enforcement or realization upon the Collateral once an
Event of Default has occurred and is continuing.
 
Mechanisms will be put in place for the pre-funding by the Debtors of the
Carve-Out Expenses in accordance with the Budget on a monthly basis from
availability under the DIP Facility or otherwise, and the funding of such
amounts shall discharge the DIP Lenders’ obligations in respect of the Carve-Out
Expenses.
 



10

--------------------------------------------------------------------------------

DIP Facility Documentation
The DIP Facility Documentation and all other documents, agreements, certificates
and opinions to be executed or delivered in connection with the DIP Facility, or
relating to the transactions contemplated by this Term Sheet, shall be in form
and substance acceptable to DIP Lenders in their sole and absolute discretion.
 
In the sole and absolute discretion of the DIP Lenders, funding under the
Interim DIP Order may be made on the basis of a “short form” promissory note,
security agreement, guaranty agreement and the Interim DIP Order.
   
Governing Law
New York.
   
Representations & Warranties, Deliverables, Assignment Provisions, Amendment
Provisions, Expenses, Indemnities, Jurisdiction, Other Provisions
Customary for financings of this type and for this transaction in particular. 
The DIP Lenders and the Existing Lenders shall not be subject to the doctrine of
marshalling.
   
Key Employee Retention Plan
The DIP Lenders are supportive of the concept of a key employee retention plan
for nonexecutive employees of up to $250,000 in the aggregate, on terms
reasonably acceptable to the DIP Lenders, including 50% of the amounts being
paid early in the case and 50% upon consummation of a 363 Sale.4
   
Deposit
The Loan Parties shall deposit $250,000 with the DIP Lenders on September 26,
2016 in connection with work on the DIP Facility Documentation (the “Deposit”).
The Deposit may be applied from time to time by the DIP Lenders and the Existing
Lenders, in their sole and absolute discretion, to pay the fees and expenses of
counsel and other advisors to the DIP Lenders and the Existing Lenders incurred
in connection with the Chapter 11 Case (including preparation therefor), work
incurred prior to this Term Sheet by the Existing Lenders in connection with the
Existing Notes, this Term Sheet, the DIP Facility and the DIP Facility
Documentation.  Any unused portion of the Deposit shall be returnable to the
Loan Parties.
 




--------------------------------------------------------------------------------

4 We understand that the budget may be increased for this plan.
 
11

--------------------------------------------------------------------------------

 